Title: Constitutional Convention. Remarks on Amending the Constitution, [10 September 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, September 10, 1787]

Mr. Hamilton 2ded. the motion, but he said with a different view from Mr. Gerry. He did not object to the consequence stated by Mr. Gerry. There was no greater evil in subjecting the people of the U.S. to the major voice than the people of a particular State. It had been wished by many and was much to have been desired that an easier mode for introducing amendments had been provided by the articles of Confederation It was equally desireable now that an easy mode should be established for supplying defects which will probably appear in the New System The mode proposed was not adequate. The State Legislatures will not apply for alterations but with a view to increase their own powers. The National Legislature will be the first to perceive and will be the most sensible to the necessity of amendments, and ought also to be empowered, whenever two thirds of each branch should concur to call a Convention. There could be no danger in giving this power, as the people would finally decide in the case.
